         Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  PETER MARIO GOICO,

                  Plaintiff,




   vs.                                                      Case No. 20-CV-01026-EFM-KGG

  STATE OF KANSAS and M.J.
  WILLOUGHBY,

                  Defendants.




                                MEMORANDUM AND ORDER

         Pro se Plaintiff Peter Goico brings a claim for injunctive relief enjoining Defendants the

State of Kansas and M.J. Willoughby, an official in the Kansas Attorney General Office, from

enforcing K.S.A. § 21-5706. After filing his Complaint, Goico then filed a Motion for Preliminary

Injunction (Doc. 4). Defendants filed a Motion to Dismiss with Memorandum in Support

Incorporated (Doc. 5). They contend that this Court lacks jurisdiction to hear this case, that

Plaintiff lacks standing to bring suit against them on this issue, and that Plaintiff fails to state a

claim upon which relief can be granted. For the reasons stated in more detail below, the Court

grants the motion.     Accordingly, the Court also denies Goico’s Motion for a Preliminary

Injunction.
       Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 2 of 8




                               I.       Factual and Procedural Background1

        Goico has suffered the effects of tobacco addiction and has taken steps to remove the

damage of smoking from his life. To that end, he uses vape products as a substitute for tobacco as

a safer means of mitigating withdrawal. However, vaping products can also be used to consume

marijuana products with THC. Goico argues that a backlash against laws relaxing restrictions on

the use of marijuana and THC has caused an “anti-vape hysteria,” which, Goico alleges, led the

President of the United States to decree that flavored vaping products are illegal until they receive

FDA approval.           This hysteria has led some businesses—“Wal-mart, Walgreens, etc.”—to

voluntarily stop carrying vaping products entirely, making it more difficult for him to access the

vaping products he uses to avoid conventional smoking. Goico alleges that this infringes upon

some unidentified constitutional right.

        Goico associates the proliferation of marijuana in society as a root cause of his reduced

access to vape materials. As a result, he seeks to put a stop to any state efforts to reduce or relax

restrictions on marijuana or THC, including the recent amendment to K.S.A. § 21-5706.2 The new

subsection (d) to the statute states, in brief, that medically prescribed users of cannabidiol (“CBD”)

may raise an affirmative defense against the general prohibition on possession of controlled

substances. In sum, Goico maintains that he has been damaged in the form of reduced access to

vape products, and the state’s relaxation on marijuana restrictions is responsible.

        However, Defendants view Goico’s claims differently. They maintain that Goico has a

history of attempting to curb any attempts at relaxing marijuana regulations, even before such


        1
            The facts are taken from Goico’s Complaint and are accepted as true for the purposes of this ruling.
        2
            Technically, Goico is challenging House Bill 2244 which was not actually passed; however, the substance
of that proposed amendment was still added to K.S.A. § 21-5706 as part of Senate No. 28. The Court construes
Plaintiff’s Complaint to be challenging the substance of the amendment despite this technical glitch.


                                                          -2-
       Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 3 of 8




relaxations are put in place. A previous suit by Goico was deemed frivolous and dismissed sua

sponte when this Court determined that he was attempting to use the courts to shepherd the state

legislature before it had even passed a reformed marijuana regulation.3 A later claim was

dismissed for lack of jurisdiction under the Eleventh Amendment.4 Now Defendants maintain that

there are three reasons to dismiss Goico’s latest claim: the Court still lacks jurisdiction due to

Eleventh Amendment immunity, Goico lacks standing to sue, and he fails to bring a claim for

which relief can be granted.

                                            II.      Legal Standard

        Under Rule 12(b) of the Federal Rules of Civil Procedure, a defendant may move to dismiss

a claim if the court lacks subject-matter jurisdiction5 or if the complaint fails “to state a claim upon

which relief can be granted.”6 If a claim brought to the federal court is outside the Court’s

jurisdiction, the case cannot be heard, and the claim must be dismissed. One of the tools used to

determine judicial jurisdiction is the Constitution. In particular, the Eleventh Amendment reads:

“The Judicial power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.”7 The Supreme Court has determined that this

Amendment also bars suit in federal court by citizens of a state against their own state or its agencies.8


        3
           Goico v. State of Kansas, 2019 WL 2160812, at *2 (D. Kan. 2019), aff’d, 773 Fed. Appx. 1038, 1039–40
(10th Cir. 2019).
        4
            Goico v. Kansas, 2020 WL 68375, at *1 (D. Kan. 2020).
        5
            Fed. R. Civ. P. 12(b)(1).
        6
            Fed. R. Civ. P. 12(b)(6).
        7
            U.S. Const. amend. XI.
        8
            AMISUB (PSL), Inc. v. Colorado Dept. of Soc. Servs., 879 F.2d 789, 792 (10th Cir. 1989) (citing Hans v.


                                                         -3-
       Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 4 of 8




The only conditions under which a state may be sued in federal court are if the state expressly consents

to being sued or if Congress expressly abrogates the state’s immunity under the Eleventh Amendment.9

                                                  III.    Analysis

A.     The Court does not have jurisdiction over this case because Defendants are entitled
to Eleventh Amendment immunity.

        The Court has previously ruled that Goico cannot bring this type of claim against Kansas

on Eleventh Amendment grounds.10 The claim against the State is dismissed here for the same

reason it was dismissed previously. However, in this case Goico has added an additional

defendant, M.J. Willoughby, an official with the Kansas Attorney General Office. Goico argues

that he can obtain injunctive relief against Willoughby under the Ex parte Young doctrine’s

exception to Eleventh Amendment immunity. But for the following reasons, the Court holds that

the state’s Eleventh Amendment immunity extends to Willoughby as well.

        As an employee of the state acting in the course of her duty to the state, Willoughby is

generally entitled to the same Eleventh Amendment immunity as her state employer because the

Attorney General’s office is regarded as an arm of the state.11

        Here, Goico does not allege that Willoughby has done anything outside of acting in her

official capacity as a state employee for the duration of her interactions with him. She acted as

counsel for the state in his previous claim, but otherwise Goico does not allege that she has had

any dealings with him. As a result, the Eleventh Amendment immunity applies to her.



Louisiana, 134 U.S. 1, 10 (1890)).
        9
            Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002).
        10
             Goico, 2020 WL 68375, at *1.
        11
             Steele v. Stephen, 633 F.Supp. 950, 954 (D. Kan. 1986).



                                                         -4-
      Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 5 of 8




        Goico attempts to invoke Ex parte Young to suggest that Willoughby is excepted from the

state’s immunity; however, that case is sufficiently distinguishable from this one to rule that the

exception does not apply.12 Ex parte Young allows for injunctive actions to be brought against

government officials acting to enforce an unconstitutional law on behalf of the government to

prevent them from further enforcing the law.13 However, this injunctive relief can only be brought

against officials who, in the course of their duty, actively enforce the law in question.14 A

government employee that does not enforce the law is still entitled to immunity. Here, Goico does

not allege any facts that suggest that Willoughby was an enforcer of the law, merely that she is an

employee of the state. As for her involvement in Goico’s claims, she had no particular role

enforcing the law merely by representing the state in court. Her role as a state employee had

nothing to do with the substance of the case.

B.      The Plaintiff lacks standing to sue the Defendants on this issue.

        Even if Eleventh Amendment immunity did not apply here, the Court still lacks jurisdiction

because Goico does not have standing to sue the state and Willoughby. Standing is used to

determine if the proper parties are bringing the suit and having suit brought against them. There are

three constitutional standing requirements: (1) the plaintiff must have suffered or will imminently

suffer a direct injury, (2) the plaintiff must show that the injury is fairly traceable to the defendant's

conduct, not the conduct of a third party not before the Court, and (3) the plaintiff must show that

a favorable federal court decision will likely redress the injury.15


        12
             209 U.S. 123 (1908).
        13
             Id. at 155–56.
        14
             Id.
        15
             U.S. v. Windsor, 570 U.S. 744, 757 (2013) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61


                                                         -5-
       Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 6 of 8




           1.     Direct Injury

           The damage that Goico claims is reduced access to vape products. While Goico alleges

that the President’s order limiting the flavors of vape products that can be sold and the locations

at which they can be sold has generally reduced access to vape products, it has not eliminated them

entirely. Goico states that stores such as Wal-Mart and Walgreens have voluntarily stopped selling

vape products in the wake of this order, but vape shops are still generally allowed to sell vape

products in limited flavors. Furthermore, Goico’s claim is not truly based on President Trump’s

selective ban in the first place; it is based on the amendment to the state’s controlled substance

law. Nothing in the text of this law addresses vape products, nor does its application at all relate

to them. In fact, this addition to the law is only an affirmative defense that may be raised in criminal

cases under select circumstances. Its connection to Goico’s alleged damages is tangential at best.

His claim that increased access to CBD is responsible for the President’s selective ban is highly

attenuated. As a result, even the claim that Goico has suffered justiciable damages is tenuous.

           2.     Injury Traceable to Defendant’s Conduct

           Goico must demonstrate a connection between the actions of the Defendants and his injury,

assuming it exists. Here, Goico is suing the state and Willoughby for their alleged role in the

injury he has sustained. However, they are almost wholly unrelated to the damages he claims to

have suffered. The alleged connection between K.S.A. § 21-5706 and the reduced access to vape

products is highly attenuated. The actual application of this law, if enforced, does nothing by itself

to limit access to vape products. Only the intervening actions of a third party, here the President

and his selective ban, caused vape products to become less widely available. Therefore, the state’s


(1992)).



                                                  -6-
      Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 7 of 8




actions are not traceable to Goico’s alleged injury. Furthermore, Goico has not alleged that

Willoughby enforced this amended statute, nor has he alleged that she played any role in enforcing

the selective vape product ban that seems to be the real cause of Goico’s alleged injury. As a

result, neither the state’s nor Willoughby’s conduct can be traced to Goico’s alleged injury.

       3.      Favorable Decision Will Redress the Injury

       Finally, Goico must demonstrate that a favorable decision from this Court would redress

the injury he has sustained. Here, there is very little the Court could to do mitigate Goico’s reduced

access to vape products, as the state legislature has in fact done nothing to reduce this access in

the first place. It appears that the only means Goico has of mitigating this damage is to challenge

the President’s selective ban; however, no judgment the Court could render in this case would help

him achieve that end. Even if his request for injunction was granted and the statute’s amendment

were struck down, it would do nothing to increase his access to vape products. Consequently,

Goico fails to meet all three elements of standing. Goico has failed to demonstrate that he has

suffered or will suffer direct injury, that the Defendants are responsible for this injury, and that a

judgment from this Court could redress this injury.

       In sum, the Court grants Defendant’s Motion to Dismiss because Defendants are entitled

to Eleventh Amendment immunity and Goico lacks standing. It is therefore unnecessary for the

Court to analyze Defendants’ argument that Geico has failed to state a claim upon which relief can

be granted. Based on this ruling, the Court also denies Goico’s Motion for a Preliminary

Injunction.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss (Doc. 5) is

GRANTED.




                                                 -7-
     Case 6:20-cv-01026-EFM-KGG Document 21 Filed 06/05/20 Page 8 of 8




     IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction (Doc. 4)

is DENIED.

     IT IS SO ORDERED.

     This case is now closed.

     Dated this 5th day of June, 2020.




                                               ERIC F. MELGREN
                                               UNITED STATES DISTRICT JUDGE




                                         -8-
